Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledge is made of applicant’s amendment dated 07/13/22 after the Non Final Office Action on 03/14/22; and remarks filed 10/7/22, after the Final Office Action on 08/110/22. Applicant’s arguments 10/7/22 have been fully considered. The previous Final Action has been withdrawn. Upon further consideration, a new ground(s) of rejection of independent claims 1, 19 is made in view Kim et al. US 2016/0141353. 
Claims 1-8, 10-16 and 19-20 are pending.
This Action is made Second Final.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1, 8, 10-12, 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. US 2016/0141353.
Claim 1: Kim et al. disclose a display device, comprising: 
(Fig. 1) a first display area II (upper display area) that includes a plurality of first pixel areas 132 [0058]; and a second display area I (lower display area) that includes a plurality of second pixel areas 122 [0059] and a plurality of light transmitting areas 124 (first transparent window) [0053], 
wherein each of the plurality of first pixel areas 132 includes at least one first pixel (132R/132G/132B) to display an image, 
each of the plurality of second pixel areas 122 includes at least one second pixel (122R/122G/122B) to display the image [0055], 
each of the light transmitting areas 124 (first transparent window) does not include a pixel capable of displaying the image and has higher light transmittance than the second pixel area (the transistors, the capacitors and the organic light emitting structure and the wirings may be disposed not to overlap the first transparent window 124, so that a transmission image passing through the first transparent window 124 may not be blocked) [0055], 
(Fig. 1) in the second display area I (lower display area), at least one of the plurality of light transmitting areas 124 is between two second pixel areas 122 adjacent in a first direction (horizontal direction), and at least one of the plurality of light transmitting areas 124 is between two second pixel areas 122 adjacent in a second direction (diagonal direction) different from the first direction (horizontal direction), and 
a structure of the plurality of first pixel areas 132 is different from a structure of the plurality of second pixel areas 122 or a shape of the plurality of first pixel areas 132 is different from a shape of the plurality of second pixel areas 122.  

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Claim 19: Kim et al. disclose a display device, comprising: 
a first display area II (lower display area) that includes a plurality of first pixel areas 132 [0058]; and a second display area I (upper display area) that includes a plurality of second pixel areas 122 [0059] and a plurality of light transmitting areas 124 (first transparent window) [0054], 
wherein each of the plurality of first pixel areas 132 includes at least one first pixel (132R/132G/132B) to display an image, 
each of the plurality of second pixel areas 122 includes at least one second pixel (122R/122G/122B) to display the image [0055], 
each of the light transmitting areas 124 (first transparent window) does not include a pixel capable of displaying the image and has higher light transmittance than the second pixel area (the transistors, the capacitors and the organic light emitting structure and the wirings may be disposed not to overlap the first transparent window 124, so that a transmission image passing through the first transparent window 124 may not be blocked) [0055], 
in the second display area I (upper display area), at least one of the plurality of light transmitting areas 124 is between two second pixel areas adjacent in a first direction (horizontal direction), and at least one of the plurality of light transmitting areas 124 is between two second pixel areas 122 adjacent in a second direction (diagonal direction) different from the first direction (horizontal direction), and 
an arrangement shape of the plurality of first pixel areas 132 is different from a shape of the plurality of second pixel areas 122.  

Claims 8, 10-12: Kim et al. disclose
Claim 8: (Fig. 1) each of the plurality of second pixel areas 122 includes only one pixel outputting one color (R or G or B).
Claim 10: (Fig. 1) each of the first pixel areas 132 and each of the second pixel areas 122 includes a first color pixel outputting a first color 132R, a second color pixel outputting a second color 132G different from the first color, and a third color pixel outputting a third color 132B different from the first color 132R and the second color 132B, and in each of the first pixel areas 132, at least two of the first color pixel, the second color pixel, and the third color pixel have sizes that are different from each other (an area of the second blue sub pixel 132B may be different from an area of the second red sub pixel 132R or the second green sub pixel 132G) [0058]
Claim 11: (Fig. 1) the first color pixel, the second color pixel, and the third color pixel (132R/132G/132B) have a same shape as each other and are arranged in a line in each of the plurality of second pixel areas 122
Claim 12: (Fig. 1) the size of the second color pixel 132R in each of the plurality of first pixel areas 132 and the size of the second color pixel 122R in each of the plurality of second pixel areas 122 are different from each other (122R > 132R).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 2016/0141353 in view of Liang et al. US 2019/0123306.
Claim 2:
Kim et al. disclose
(Fig. 1) each of the light transmitting areas 124 does not include at least part of at least one of the active pattern, the driving gate electrode, the driving voltage line, the pixel electrode, the emission layer, and the common electrode
Liang et al. teach
(Fig. 2) [0093] the at least one second pixel includes an active pattern 123, a driving gate electrode 121, a driving voltage line 124, a pixel electrode 152C, an emission layer, and a common electrode that are electrically connected to each other for displaying the image, 
It would have been obvious to one of ordinary skill in the art to modify Kim’s invention with Liang’s structure in order to provide wide viewing angle, as taught by Liang [0004];

Claims 3-6:
Liang et al. teach
Claim 3: (Fig. 5) in the second display area, the plurality of second pixel areas 10A and the plurality of light transmitting areas 10B are alternately arranged in the first direction (horizontal direction) and the second direction (diagonal direction) [0052].
Claim 4: (Fig. 5) each of the plurality of second pixel areas 10A includes a first color pixel outputting a first color 10A1, a second color pixel outputting a second color 10A2 different from the first color, and a third color pixel outputting a third color 10A3 different from the first color 10A1 and the second color 10A2 [0096].
Claim 5: (Fig. 5) the first color pixel, the second color pixel, and the third color pixel 10A1/10A2/10A3 have a same shape as each other and are arranged in a line in each of the plurality of second pixel areas
Claim 6: (Fig. 5) each of the plurality of second pixel areas 10A includes one of the first color pixel (10A1), one of the second color pixel (10A2), and one of the third color pixel (10A3)

Claim 7: Kim et al. disclose
Claim 7: (Fig. 1) at least two of the first color pixel, the second color pixel, and the third color pixel have sizes that are different from each other (an area of the first blue sub pixel 122B may be different from an area of the first red sub pixel 122R or the first green sub pixel 122G) [0054].

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 2016/0141353 in view of Ishizuka US 2003/0052618.
Claims 13-16: 
Ishizuka teaches
(Fig. 3) in each of the plurality of second pixel areas, the first color pixel, the second color pixel, and the third color pixel (40R/40G/40B) include a transistor FET20R/ FET20G/ FET20B [0024], respectively,
Claim 13: Regarding the limitation “a channel length of a channel region of the transistor included in the second color pixel is shorter than a channel length of a channel region of the transistor included in the first color pixel or the third color pixel”: it is well known in the art of OLEO display to control the current flowing to the TFTs in relation to the efficiency of the OLEO devices connected thereto by adapting the geometry of the channel of the TFT device (considering both channel length/channel width) such that the quality of an image is improved. Ishizuka in (Fig. 3) shows different configurations of the driving TFT devices, and in [0024] [0029] teaches FET 20R, 20G, and 20B having different channel widths (or channel lengths) from one another; therefore it would be obvious for a skilled person willing to improve the quality of the image of the display to adapt the geometries of the TFTs depending on the efficiency of the OLEO connected thereto.
Claim 14: Regarding the limitation “a channel width of a channel region of the transistor included in the second color pixel is larger than a channel width of a channel region of the transistor included in the first color pixel or the third color pixel”: it is well known in the art of OLEO display to control the current flowing to the TFTs in relation to the efficiency of the OLEO devices connected thereto by adapting the geometry of the channel of the TFT device (considering both channel length/channel width) such that the quality of an image is improved. Ishizuka in (Fig. 3) shows different configurations of the driving TFT devices, and in [0024] [0029] teaches FET 20R, 20G, and 20B having different channel widths (or channel lengths) from one another; therefore it would be obvious for a skilled person willing to improve the quality of the image of the display to adapt the geometries of the TFTs depending on the efficiency of the OLEO connected thereto.
Claim 15: (Fig. 3) the first pixel and the second pixel include a transistor, respectively, and a channel length 1.5L of a channel region of the transistor included in the second color pixel 40G is shorter than a channel length 3L of a channel region of the transistor included in the first color pixel 40R [0029]
Claim 16: (Fig. 3) the first pixel and the second pixel include a transistor (FET 20G/FET 20B), respectively, and a channel width 2W of a channel region of the transistor included in the second color pixel 40G is larger than a channel width W of a channel region of the transistor included in the first color pixel 40B [0029].

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 2016/0141353 as applied to claim 19 above, and further in view of Maruyama US 2018/0090695 and Park et al. US 2018/0129328.
Claim 20:
Maruyama teaches
(Fig. 5) the at least one second pixel includes an active pattern 132d (semiconductor channel) [0064], a driving gate electrode 132a [0082], a driving voltage line 132b (data/source line) [0092], a pixel electrode 164, an emission layer 168, and a common electrode 166 [0100] that are electrically connected to each other for displaying the image, 
Park et al. teach
(Fig. 7B) each of the light transmitting areas TA does not include at least part of at least one of the active pattern, the driving gate electrode, the driving voltage line, the pixel electrode, the emission layer, and the common electrode
It would have been obvious to one of ordinary skill in the art to modify Kim’s invention with Park’s structure in order to provide improved displaying region of the display device, as taught by Park [0004]; and with Maruyama’s structure in order to provide improved displaying characteristics, as taught by Maruyama [Abstract].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871